DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 165 and 173 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 165, it is not entirely clear if the Applicants actually intended to recite a range end point of “00 ppmv”.
In claim 173, the use of the word “preferably” renders the claim vague and indefinite because it is not clear if the features following this “preferably” clause are a required part of the claim or not.  Please note that preferences are properly set forth in the specification (but not the claims).

Allowable Subject Matter

	U. S. Pat. 3,533,748 is directed to a method for desulfurizing a gas by scrubbing the gas w/ a solution containing dissolved alkali to produce a solution containing an alkali sulfate and alkali sulfite by-product.  This solution containing the alkali sulfite and alkali sulfate then appears to be cooled to precipitate the alkali sulfite and alkali sulfate salts.  The salts are mixed w/ carbon and also contacted w/ a reducing gas to produce an elemental sulfur product (please see at least the independent claim 1 w/in this U. S. Pat. 3,533,748). However, this U. S. Pat. 3,533,748 is also not at all concerned w/ the prior art problem of how to minimize the concentration of unwanted sulfate ions in a scrubbing solution used in 
	The search of the U. S. examiner produced US 2013/0142712 A1, which describes a two-step method for desulfurizing and decarbonating a gas that includes the feature of decreasing a gas temperature (please see at least the abstract in this US 2013/0142712 A1).  However, this US 2013/0142712 A1 is not at all concerned w/ the prior art problem of how to minimize the concentration of unwanted sulfate ions in a scrubbing solution used in a decarbonation step (as discussed in paragraph no. 67 in the Applicants’ specification), nor does it suggest a solution to this prior art problem that entails the mixing of an absorption solution bleed into a second portion of an acidic solution emitted from a gas desulfurization step; cooling the resulting mixture of solutions and then using that cooled mixture of solutions in a desulfurization step associated w/ a pre-treatment loop (as embraced in the scope of at least the Applicants’ independent claim 164). owever,  Hence, the U. S. examiner will also not offer any rejections based on the teachings provided in this U. S. Pat. 2013/0142712 A1, either.
In conclusion, all of the Applicants’ claims have been allowed over the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736